                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF IOWA
                                  CEDAR RAPIDS DIVISION

MICHAEL MILES LINDSAY,
     Plaintiff,
                                                                    No. 1:19-cv-29-LTS-KEM
vs.

NICOLE FRANCIS, STEPHANIE SCHMIDT,            SCHEDULING ORDER (§1983)
DANIEL FORBES, and FRANKLIN STEDSON,
     Defendants.
                             ____________________

      To assist in the orderly processing of this case,

      IT IS ORDERED:

      1. The parties shall immediately commence the processes of discovery, including but not limited

          to the propounding of interrogatories; the service of requests for production of documents and

          requests for admission of facts and genuineness of documents; and the taking of depositions

          of witnesses or parties. All discovery shall be completed within three (3) months of the date

          of this order, including the filing of any motions to compel or for sanctions under Fed. R. Civ.

          P. 37. The time required to transcribe discovery depositions shall not be considered in

          determining the completion dates of discovery.

      2. All dispositive motions shall be filed within four (4) months from the date of this order.

      3. If no dispositive motion is filed by this deadline, within five (5) months from the date of this

          order, each party shall file and serve upon the other party:

              a.       A narrative written statement of that party’s version of the incident(s) giving rise

                       to the claims in this action.

              b.       A list of all exhibits the party intends to offer into evidence at the trial of the

                       case.

              c.       A list of the names and addresses of all witnesses the party intends to call, with a

                       summary of their testimony.
        The failure to fully disclose the substance of the evidence to be offered at trial in the pretrial

narrative statement may result in exclusion of that evidence at the trial.

        DATED this 1st day of June 2020.


                                                                    ROBERT L. PHELPS, Clerk of Court
                                                                    United States District Court
                                                                    Northern District of Iowa



                                                                    ________________________________
                                                                    Paul A. Coberly, Deputy Clerk
